Citation Nr: 0935644	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for anxiety disorder 
with panic attacks and agoraphobia.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a back disorder, 
previously claimed as low back strain.  

7.  Entitlement to service connection for a heart disorder, 
to include hypertension.  

8.  Entitlement to service connection for tuberculosis.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and May 2005 rating decisions 
of the Cleveland, Ohio, and Waco, Texas, Department of 
Veterans Affairs (VA) Regional Offices (ROs).  

In November 2006, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The issues of entitlement to service connection for PTSD, 
anxiety disorder with panic attacks and agoraphobia, 
depression, hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's back disability clearly and unmistakably 
existed prior to service, and was not aggravated during 
service.  

3.  A physician who examined the Veteran in October 1970 for 
enlistment into service observed that he had a functional 
systolic murmur that was not considered to be disqualifying; 
and the condition was not aggravated during service.

4.  Competent evidence of a diagnosis for tuberculosis is not 
of record.  


CONCLUSIONS OF LAW

1.  A back disorder preexisted service and was not aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).

2.  A heart disorder, to include hypertension, preexisted 
service and was not aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Tuberculosis was not incurred in or aggravated by 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran contends that his back disorder, tuberculosis, 
and heart disorder, to include hypertension, are related to 
his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for tuberculosis may 
be granted if manifest to a compensable degree within three 
years of separation from service, and service connection for 
arthritis and hypertension may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

Mere history provided by the Veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d 1347, 1351 
(Fed. Cir. 2000).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a preexisting 
condition, will not be considered service connected unless 
the disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Back Disorder

The Veteran contends that his current back disorder 
originated two years prior to entering service after injuring 
his back while working on a pulling unit.  At the May 2009 VA 
examination, he stated that his lower back bothered him 
during service, but he ignored it and never sought treatment 
for his back problem.  After discharge from service, the 
Veteran states that he received treatment in May 1973, and a 
spinal stimulator was placed in his back in August 2007.  The 
Veteran asserts that service connection is warranted for his 
current back disorder.  

Applying the legal criteria above, the Board notes that at 
the Veteran's induction examination in October 1970, clinical 
evaluation of the spine was normal.  Thus, the Veteran's back 
disability was not "noted" when he entered active duty, and 
the presumption of soundness applies.  The Board does note 
that a March 1971 private medical report states that the 
Veteran sustained a strain and sprain of the lower back in 
November 1970.  Treatment consisted of physiotherapy and 
injection of sodium salicylate with iodide.  Thereafter, in 
April 1971, the Veteran underwent an in-service orthopedic 
consultation.  The consultation report notes that he was 
treated for a lower back spasm in November 1970, and x-rays 
at that time, showed no bony abnormalities or interspace 
narrowing.  Upon examination, the physician reported full 
painless range of motion of the Veteran's back with no 
paraspinous muscle spasm, and the neurological examination 
was within normal limits.  He acknowledged the history of 
back pain, but found no contradiction to military service for 
the Veteran.  However, as noted, only the conditions recorded 
on examination reports may be considered as "noted," and 
the associated report of medical examination does not contain 
any reference to a back disorder.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
Veteran's back disorder existed prior to service.  The Board 
finds that the presumption of soundness has been rebutted in 
this case.  

As previously indicated, a review of the Veteran's service 
treatment records reveals a history of back pain as reported 
by physicians in March and April of 1971.  The Board notes 
that upon discharge from service, clinical evaluation of the 
spine was normal as indicated on the March 1973 expiration of 
term of service (ETS) examination report.  

In May 2009, the Veteran was afforded a VA examination.  Upon 
review of the claims file and physical examination of the 
Veteran, the examiner concluded that the Veteran's back 
disorder preexisted the Veteran's military service.  As a 
result, the Board finds that there is clear and unmistakable 
evidence demonstrating the back disorder existed before his 
acceptance and enrollment into active service.  It is also 
noted that there is no medical evidence or opinion of record 
which suggests that the Veteran's back disorder did not exist 
prior to service.  

Next, with the presumption of soundness rebutted, the Board 
must determine whether the Veteran's preexisting back 
disorder was aggravated (i.e., incurred a permanent increase 
in the underlying disability which was not natural progress) 
during service.  The Board finds that the disability was 
clearly and unmistakably not aggravated during service.  

At the May 2009 VA examination, the Veteran reported injuring 
his back two years before he entered active service.  He 
explained that his back injury happened while he was working 
on a pulling unit.  The examiner reviewed the Veteran claims 
file.  The examiner noted the April 1971 in-service 
evaluation as well as an August 2001 VA outpatient treatment 
record stating that the Veteran's neck pain is related to low 
back pain that is attributable to a work-related injury when 
he stepped off a piece of equipment.  

Plain x-rays of the thoracic and lumbar spine were performed, 
which demonstrated thoracic spinal leads at the T8-T9 level, 
mild thoracic spondylosis, degenerative disc changes at the 
L5-S1 levels, and mild spondylosis at other levels.  The 
examiner diagnosed the Veteran with degenerative joint 
disease of the thoracic and lumbar spine.  He opined that the 
Veteran's current back disability is not related to his 
military service.  The examiner explained that the Veteran's 
back disability preexisted his military service, but there is 
no objective evidence of his disability being aggravated in 
service or evidence of treatment within one year of discharge 
from service to confirm aggravation by his military service.  

Based on this highly probative medical opinion and the 
medical reports of record which show no evidence to the 
contrary, the Board finds there is no competent medical 
evidence of record showing that the Veteran's back disorder 
underwent a permanent increase during service that was not 
due to the natural progress of the disability.  Thus, service 
connection must be denied for the Veteran's back disorder.  

Although the Veteran has asserted that he believes that his 
preexisting back disorder was aggravated during his military 
service, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.  
In summary, the Board finds the evidence clearly and 
unmistakably shows that the Veteran's back disability existed 
prior to service, and that his degenerative joint disease of 
the thoracic and lumbar spine was clearly and unmistakably 
not aggravated during service.  The claim for service 
connection for a back disorder is denied, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 
supra.  

B.  Heart Disorder, to include Hypertension

The Veteran asserts that service connection is warranted for 
his heart disorder and hypertension.  Specifically, he claims 
that he had a heart disorder upon entry into service which 
was aggravated during his active military service.  

Upon entry into service, clinical evaluation of the Veteran's 
heart was normal and abnormal, as reflected on the October 
1970 induction examination report.  The examiner noted a 
functional systolic murmur; therefore, the presumption of 
soundness at entrance does not attach.  Verdon v. Brown, 8 
Vet. App. 529 (1996).  Since the record clearly establishes 
the preservice existence of a heart disability, the Board 
needs to determine whether the Veteran's preexisting 
condition was aggravated during active duty.  

As stated previously, a preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  In 
this case, the Veteran's service treatment records do not 
reveal permanent aggravation of the Veteran's preexisting 
heart disability.  Service treatment records are void of any 
complaints, treatment or diagnosis of a heart disability.  
Upon discharge from service, clinical evaluation of the 
Veteran's heart was normal and blood pressure reading of 
122/74 was reported at the March 1973 ETS examination.  

The Board notes that this conclusion is further supported by 
the post service evidence, which is devoid of any clinical 
records showing that the Veteran received medical treatment 
for his heart disorder within one year after service or for 
many years after his service separation.  Rather, post 
service medical records show initial complaints of a heart 
disorder beginning in January 1999, many years after his 
service.  A January 1999 VA outpatient treatment note lists 
hyperlipidemia as one of the Veteran's problems.  Thereafter, 
in May 2003, the Veteran complained of ongoing left chest 
pain for approximately one month.  Treadmill stress testing 
was negative for myocardial ischemia, and he was assessed 
with atypical chest pain, rule out myocardial infarction.  
Upon follow-up treatment at his local VA outpatient treatment 
facility in September 2003, the Veteran was diagnosed with 
borderline hypertension and advised to modify his lifestyle 
by losing weight, exercising, and keeping a low salt diet.  
In June 2004, a VA physician diagnosed the Veteran with 
hypertension of a "[n]ew onset."  

Although the Veteran has claimed that his heart disorder has 
remained consistently symptomatic since service, the 
approximately 26-year gap in treatment records is persuasive 
evidence against the claim and strengthens the conclusion 
that the Veteran's preservice heart disorder, to include 
hypertension, was essentially unaffected by service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).

In May 2009, the Veteran was afforded a VA examination for 
his heart disorder.  The examiner reviewed the Veteran claims 
file.  The Veteran stated that he was told he had a murmur 
upon enlistment, but admitted to not receiving treatment for 
his disorder while in service.  Upon physical examination of 
the Veteran, the examiner noted that the heart rhythm was 
regular with S1 and S2 sounds, and there was no evidence of a 
heart murmur.  Chest x-rays revealed evidence of a small left 
lower lobe pulmonary nodule and an interval placement of a 
dorsal column stimulator.  The VA examiner noted no focal 
infiltrate or pleural effusion, and determined that the heart 
and pulmonary vasculature were both normal.  The Veteran was 
diagnosed with hypertension and hyperlipidemia.  The examiner 
opined that the Veteran's heart disability is not caused by 
or a result of his active military service.  He explained 
that there is no evidence of treatment for a heart disability 
in service to indicate aggravation of the preexisting 
condition, and no evidence of treatment for a heart 
disability within one year of discharge to further indicate 
aggravation.  

In this case, the Board places great probative weight on the 
Veteran's service treatment records which show a normal heart 
upon discharge from service; the post service treatment 
reports which are silent for complaints or treatment for many 
years after the Veteran's separation from service; and the 
May 2009 VA medical opinion which was based on a review of 
the Veteran's claims file, finding that the Veteran's heart 
disorder, to include hypertension, was not aggravated or 
related to his military service.  The cumulative effect of 
the foregoing is that the Veteran's heart disorder existed 
prior to service and was not aggravated therein.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his heart disorder is related to his 
military service.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, heart disorders require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a heart disorder, to include 
hypertension, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
C.  Tuberculosis

The Veteran asserts that service connection is warranted for 
his claimed tuberculosis.  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for tuberculosis.  While the 
Veteran is competent to allege that he had tuberculosis in 
service, the service treatment records do not substantiate 
that allegation.  Service treatment records are negative for 
treatment, complaints, or diagnosis of tuberculosis, and 
prior to discharge, a March 1973 clinical examination of the 
Veteran revealed no abnormalities associated with his lungs 
and chest.  

Furthermore, there is no competent evidence of a current 
disability of tuberculosis.  Post service treatment records 
contain no complaints, treatment, or a diagnosis related to 
problems with his lungs or tuberculosis.  There has been no 
showing in the Veteran's service treatment records and post 
service treatment records of tuberculosis.  The Veteran has 
not brought forth competent evidence from a medical 
professional of a "disability" stemming from tuberculosis 
during service, and service connection for the claimed 
disorder cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, in the 
absence of proof of a present disability for the claimed 
disorder, there is no valid claim presented.

In the alternative, even if the Board assumes, without 
conceding, that the Veteran has tuberculosis, the 
requirements for service connection still are not met.  The 
Veteran has not brought forth competent evidence that his 
tuberculosis was incurred during his active service or 
manifested within three years of his discharge from service.  
Thus, there is no competent and credible opinion in the 
claims file that has attributed the Veteran's claimed 
disorder to service.  
The Board does not doubt the sincerity of the Veteran's 
beliefs that he has tuberculosis.  However, although the 
Veteran is competent to describe symptoms observable to a lay 
person, he is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for tuberculosis, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2003 and January 2005 letters.  In 
the letters, VA informed the Veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decisions on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claims are denied.  A 
supplemental statement of the case (SSOC) was also issued to 
him in June 2009.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
January 1984 to November 2005, and private treatment records 
dated October 2003.  The RO attempted to obtain medical 
records from the Social Security Administration (SSA), but in 
a June 2009 letter, SSA stated that they were unable to 
locate the Veteran's folder after an exhaustive and 
comprehensive search.  The Veteran was also afforded a VA 
examination in connection with his claims of service 
connection for a back disorder and a heart disorder, to 
include hypertension.  The examiner reviewed the Veteran's 
medical history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for tuberculosis, VA was not under an obligation to provide 
an examination, as such is not necessary to make a decision 
on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the disability and his active service.  
The RO informed the Veteran that he would need medical 
evidence of a relationship between his disability and 
service, and the Veteran has not provided such evidence or 
indicated where such evidence may be found.  Furthermore, 
unlike Wells, the Veteran did not submit evidence of a 
current disability pertaining to his claim of service 
connection for tuberculosis, although he was advised to 
submit or identify such evidence by the RO.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a back disorder, 
previously claimed as low back strain, is denied.  

Entitlement to service connection for a heart disorder, to 
include hypertension, is denied.  

Entitlement to service connection for tuberculosis is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for PTSD, anxiety 
disorder with panic attacks and agoraphobia, depression, 
hearing loss, and tinnitus.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The Veteran seeks service connection for PTSD.  In October 
2005 and May 2006 personal statements, the Veteran explained 
that from September 1971 to March 1972, he served in the "US 
Army DAPO-DA Nang 96349 Rank Acting E-5."  The Veteran 
stated that because he was a top secret courier, he witnessed 
soldiers dying, assisted with transporting dead bodies into 
helicopters, exposed to enemy fire, and witnessed a deuce and 
a half truck explode from a grenade.  In particular, on 
November 28, 1971, while located in Quan Nam Province in 
Vietnam, the Veteran stated that he and a fellow soldier 
named Lopez, were involved in a fire fight, which resulted in 
Lopez being shot and killed in action (KIA).  

In August 2006, the RO concluded that the information needed 
to verify that the Veteran experienced in-service stressful 
events had not been furnished on behalf of the Veteran, and 
as such, a request for verification was not sent to the U. S. 
Army and Joint Services Record Research Center (JSRRC), 
formerly the U. S. Armed Services Center for Unit Records 
Research (CURR).  

However, due to the fact that the Veteran had provided 
specific dates of the events in question, the Board remanded 
his claim in November 2006 for verification of his reported 
stressors.  As noted in the November 2006 Remand, the RO was 
requested to verify the Veteran's reported stressors as 
described in the October 2005 and May 2006 personal 
statements, specifically the November 1971 incident and truck 
explosions, by contacting the National Archives and Records 
Administration (NARA) and the JSRRC for morning reports, 
operational reports, and lessons learned statements.  It was 
specifically noted that the Veteran was a member of the "USA 
Headquarters and Headquarters Company US Army Depot Danang"  

In a September 2008 letter to the NARA, the RO requested 
copies of the records for the Veteran's unit pertinent to 
"the event identified as having occurred on November 1971 
and pertaining to his duty in Vietnam from September 1971 to 
March 1972."  The RO also informed the NARA that his duty 
assignment was "Headquarters and Headquarters Company US 
Depot Danag."  The NARA responded via letter in September 
2008, that more information was needed describing the 
November 1971 incident before a search can be made.  

Similarly, a request was sent to JSRRC in September 2008, for 
morning reports from November 1, 1971 to November 30, 1971 
containing information regarding the Veteran witnessing a 
truck explosion while a member of the Headquarters and 
Headquarters Company US Depot Danag.  The JSRRC responded in 
October 2008, that a search could not be conducted because 
the name of the complete organization was not provided, and a 
search can only be conducted within a 90 day time period.  

Based upon the evidence of record, the Board finds that the 
RO did not fully comply with the Board's instructions in the 
November 2006 Remand, thereby constituting a violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  The RO failed to 
accurately provide the necessary information to NARA and 
JSRRC as reflected in the November 2006 remand in order for 
adequate searches to be conducted, and there was no mention 
of the November 28, 1971 incident involving the soldier being 
killed.  In addition, the incorrect duty assignment was 
provided to both the NARA and JSRRC.  Thus, another remand is 
in order to verify the Veteran's stressors.  

Turning to the claims for service connection for bilateral 
hearing loss and tinnitus, the Veteran contends that he was 
exposed to acoustic trauma during his active military 
service.  Review of the evidentiary record reveals that his 
military occupational specialty (MOS) was a field radio 
mechanic.  Service treatment records fail to show evidence of 
any complaints, diagnosis, or treatment for hearing loss or 
tinnitus.  However, a January 1994 VA audiological evaluation 
report contains a diagnosis of mild high frequency hearing 
loss with the audiologist concluding that the Veteran's 
hearing loss is "consistent with a history of acoustic 
trauma."  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the Veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disabilities.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the Veteran's 
current hearing loss and tinnitus were incurred in or 
aggravated by his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further 
development of the evidence will be undertaken prior to our 
final adjudication of the Veteran's claims for service 
connection.  

The Board notes that the claims for entitlement to service 
connection for depression and anxiety disorder with panic 
attacks and agoraphobia must be held in abeyance, as it is 
inextricably intertwined with the claim of service connection 
for PTSD.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Consequently, these 
claims cannot be adjudicated at the present time.  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Contact the NARA, JSRRC, and any 
other appropriate government records 
depository to corroborate any of the 
Veteran's claimed stressors.  
Specifically, the RO should request unit 
histories, lessons learned, operation 
reports and diaries, etc., from September 
1971 to March 1972, for the USA 
Headquarters and Headquarters Company US 
Army Depot Danang.  If the particular 
squadron or battalion belongs to a higher 
headquarter, the RO should request the 
unit histories, etc. for the headquarter 
as well.  All written correspondences 
sent and received should be incorporated 
into the claims file.  If the requested 
information is unavailable, the Veteran 
should be apprised of such and given the 
opportunity to submit the requested 
information.  

2.  Once a response has been received, 
determine whether credible supporting 
evidence that the Veteran was present for 
the claimed stressor event(s) during 
service have been received.  

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his hearing loss 
and claimed tinnitus.  The examiner 
should review the Veteran's claims 
folder.  All necessary testing should be 
performed and all appropriate diagnoses 
rendered.  Based upon the examination 
results and a review of the claims 
folder, the examiner should specify 
whether the Veteran currently has hearing 
loss and tinnitus.  See 38 C.F.R. § 3.385 
(2008).  The appropriate examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
Veteran's hearing loss and tinnitus back 
had its origin in service or is in any 
way related to the Veteran's active 
service.  A rationale for any opinion 
reached must be provided.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and 
he or she must discuss why an opinion is 
not possible.  

4.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims on appeal.  If 
the benefits sought in connection with 
the claims remain denied, the Veteran 
should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the appropriate time period 
within which to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


